DETAILED ACTION

Response to Amendment
The Amendment filed 11/18/2021 has been entered.  Claims 1-8 remain pending in the application.  New claim 9 has been added.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 20210197257 A1), in view of Hoerteis (US 20200058820 A1).
Regarding claims 1-2, 4, and 6-8, Kasperchik teaches “a method and system disclosed herein [which] utilize a granular build material” (which reads upon “a method for producing an additively manufactured body, which is a method for producing an additively manufactured body by a three-dimensional additive manufacturing method, comprising”, as recited in the instant claim; paragraph [0014]).  Kasperchik teaches that “each build material granule is composed of primary metal particles and a temporary binder (which is at least partially soluble in a patterning fluid) that holds the primary metal particles together” (which reads upon “a plurality of coated particles containing metal particles and resin coating films that cover the metal particles”, as recited in the instant claim; paragraph [0014]).  Kasperchik teaches that “a patterning agent (also known as a liquid functional agent/material) is selectively applied to a layer of build material, and then another layer of the build material is applied thereon” (which reads upon “a powder layer formation step of forming a powder layer using a powder for additive manufacturing including a plurality of coated particles containing metal particles and resin coating films that cover the metal particles and contain a caking additive; and a caking additive dissolution step of dissolving the caking additive in the powder layer by supplying a solvent to a supply area of the powder layer”, as recited in the instant claim; paragraph [0008]).  Kasperchik teaches that “the patterning agent may be applied to this other layer of build material, and these processes may be repeated to form a green part (also referred to as a green body) of the 3D part that is ultimately to be formed” (which reads upon “so as to join the metal particles to one another in the supply area, thereby obtaining a binded body”, as recited in the instant claim; paragraph [0008]).  Kasperchik teaches that “examples of suitable temporary binders 29 include polyacrylates, sugars, sugar alcohols, polymeric or oligomeric sugars, polycarboxylic acids, polysulfonic acids, water soluble polymers containing carboxylic or sulfonic moieties, polyvinyl alcohol, polyethers, polyvinylpyrrolidone, polyether alkoxy silane, and combinations thereof” (which reads upon “a caking additive”, as recited in the instant claim; paragraph [0045]; polyether reads on a caking additive, see paragraph [0074] of the instant specification which lists polyether among a list of examples of the caking additive).  Kasperchik teaches that “primary metallic particles with a particle size ranging from about 2 μm to about 5 μm may be used to achieve a high density sintered state” (which reads upon “wherein the average particle diameter D50 of the metal particles is 0.1 μm or more and 5.0 μm or less”, as recited in the instant claim; paragraph [0013]).  Kasperchik teaches that “the build material granules 16 consist of the primary metal particles 28, the temporary binder 29, and a surfactant/wetting agent” (which reads upon “wherein the resin coating films contain a surfactant”, as recited in the instant claim; paragraph [0030]).  Kasperchik teaches that “the temporary binder 29 is present in each granule 16 in an amount ranging from about 0.01 wt % to about 4.0 wt % based on the wt % of the primary metal particles 28 in each granule 16” (which reads upon “wherein 0.0001 t/D50 0.0010 in which t is an average thickness of the resin coating films and D50 is an average particle diameter of the metal particles”, as recited in the instant claim; paragraph [0046]).  Kasperchik teaches that “after the extraction and/or the cleaning of the densified green part 44′, the densified green part 44′ may be heated to remove the temporary binder 29 to produce an at least substantially binder-free gray part 50, then, the at least substantially binder-free gray part 50 may be sintered to form the final 3D part” (which reads upon “a degreasing step of subjecting an additively manufactured body produced by the method for producing an additively manufactured body according to claim 7 to a degreasing treatment, thereby obtaining a degreased body; and a firing step of firing the degreased body, thereby obtaining a metal sintered body; and an additively manufactured body, comprising the powder for additive manufacturing”, as recited in the instant claims; paragraph [0104]).  
Kasperchik is silent regarding the specific surface area of each of the metal particles, specifically, Kasperchik is silent regarding a specific surface area of each of the metal particles is 0.05 m2/g or more and 0.50 m2/g or less.  Regarding the subject limitation, in order to carry out the invention of Kasperchik, it would have been necessary and obvious to look to the prior art for exemplary values of specific surface area used in metal particles for ink jet printing.  Hoerteis provides this teaching.  Hoerteis is similarly concerned with ink jet printing (paragraph [0160]).  Hoerteis teaches that another way to characterise the shape and surface of a metallic particle is by its surface area to weight ratio, also known as specific surface area (paragraph [0112]).  Hoerteis teaches that the lowest value for the surface area to weight ratio of a particle is embodied by a sphere with a smooth surface, and that the less uniform and uneven a shape is, the higher its surface area to weight ratio will be (paragraph [0112]).  Hoerteis teaches that metallic particles with a high specific surface area ratio are preferred (paragraph [0112]).  Hoerteis teaches that most preferably in a range about 0.10 to about 1 m2/g (paragraph [0112]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the granular build material of the prior art combination, and adjusting and varying the specific surface area, such as within the claimed ranges, as taught by Hoerteis, in order to form a conventional granular build material using metal powder with known and tested values of specific surface area predictably suitable for ink jet applications.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 0.05 m2/g or more and 0.50 m2/g or less overlaps the range disclosed by the prior art of about 0.10 to about 1 m2/g.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 5, Kasperchik teaches the powder of claim 1 as stated above.  Kasperchik teaches that “the temporary binder 29 is selected from the group consisting of polyacrylates” (which reads upon “wherein the caking additive has a glass transition temperature of room temperature or lower”, as recited in the instant claim; paragraph [0053]; the glass transition temperature of Poly(benzyl acrylate) is 4 °C; the glass transition temperature of Poly(ethyl acrylate) is -23 °C; the glass transition temperature of Poly(hexyl acrylate) is -59 °C; the glass transition temperature of Poly(isopropyl acrylate) is -2 °C; the glass transition temperature of Poly(methyl acrylate), PMA is 10 °C; the glass transition temperature of Poly(cyclohexyl acrylate) is 15 °C; the glass transition temperature of Poly(cyanomethyl acrylate) is 23 °C).  
Regarding claim 9, Kasperchik teaches the powder of claim 1 as stated above.  Kasperchik teaches that “the temporary binder 29 is selected from the group consisting of polyacrylates” (which reads upon “wherein an average molecular weight of the caking additive is 5000 or more and 500000 or less”, as recited in the instant claim; paragraph [0053]; the average molecular weight of Poly(ethyl acrylate) is 95,000; the average molecular weight of Poly(hexyl methacrylate) is 400,000; the average molecular weight of Poly(isopropyl methacrylate) is -100,000; the average molecular weight of Poly(methyl acrylate), PMA is 40,000; the average molecular weight of Poly(cyclohexyl methacrylate) is 65,000.  

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. (US 20060251535 A1), in view of Hoerteis (US 20200058820 A1).
Regarding claims 1 and 3, Pfeifer teaches “coated particles for powder-based generative rapid prototyping processes, in particular 3D binder printing” (which reads upon “a powder for additive manufacturing, which is a powder to be used in a three-dimensional additive manufacturing method, comprising”, as recited in the instant claim; paragraph [0014]).  Pfeifer teaches “coated powder material of plastic, metal or ceramic” (which reads upon “a plurality of coated particles containing metal particles”, as recited in the instant claim; paragraph [0015]).  Pfeifer teaches that “the coated powder material of plastic, metal or ceramic, the coating of which substantially comprises an adhesive” (which reads upon “resin coating films that cover the metal particles and contain a caking additive”, as recited in the instant claim; paragraph [0015]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (paragraph [0018]).  Pfeifer teaches that “the thickness of the surface layer containing the adhesive in this case preferably lies in the range from 0.1 to 10% of the average diameter of the powder material” (which reads upon “wherein 0.0001 S t/D50 0.0010 in which t is an average thickness of the resin coating films and D50 is an average particle diameter of the metal particles”, as recited in the instant claim; paragraph [0018]).  Pfeifer teaches that “the adhesives preferred according to the invention have the effect that on the surface of the powder material there is formed a water-insoluble to hydrophobic layer which no longer tends to absorb water from the surroundings, in particular the atmospheric moisture” (which reads upon “wherein the resin coating films have hydrophobicity”, as recited in the instant claim; paragraph [0024]).  
Pfeifer is silent regarding the specific surface area of each of the metal particles, specifically, Pfeifer is silent regarding a specific surface area of each of the metal particles is 0.05 m2/g or more and 0.50 m2/g or less.  Regarding the subject limitation, in order to carry out the invention of Pfeifer, it would have been necessary and obvious to look to the prior art for exemplary values of specific surface area used in metal particles for ink jet printing.  Hoerteis provides this teaching.  Hoerteis is similarly concerned with ink jet printing (paragraph [0160]).  Hoerteis teaches that another way to characterise the shape and surface of a metallic particle is by its surface area to weight ratio, also known as specific surface area (paragraph [0112]).  Hoerteis teaches that the lowest value for the surface area to weight ratio of a particle is embodied by a sphere with a smooth surface, and that the less uniform and uneven a shape is, the higher its surface area to weight ratio will be (paragraph [0112]).  Hoerteis teaches that metallic particles with a high specific surface area ratio are preferred (paragraph [0112]).  Hoerteis teaches that most preferably in a range about 0.10 to about 1 m2/g (paragraph [0112]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coated particles of the prior art combination, and adjusting and varying the specific surface area, such as within the claimed ranges, as taught by Hoerteis, in order to form conventional coated particles using metal powder with known and tested values of specific surface area predictably suitable for ink jet applications.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 0.05 m2/g or more and 0.50 m2/g or less overlaps the range disclosed by the prior art of about 0.10 to about 1 m2/g.  Accordingly, the prior art renders the claim obvious.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733